Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 1 of 13 PageID #: 346



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION
 GREEN SOURCE HOLDINGS, LLC,                       §
                                                   §
                 Plaintiff,                        §
                                                   §
         v.                                        §    Case No. 2:19-cv-00268-JRG-RSP
                                                   §
 HALLIBURTON COMPANY AND                           §
 HALLIBURTON ENERGY SERVICES,                      §
 INC.,                                             §
                                                   §
                 Defendants.                       §

                                      PROTECTIVE ORDER

         WHEREAS, Plaintiff Green Source Holdings, LLC and Defendants Halliburton Company

  and Halliburton Energy Services, Inc., hereafter referred to as “the Parties,” believe that certain

  information that is or will be encompassed by discovery demands by the Parties involves the

  production or disclosure of trade secrets, confidential business information, or other proprietary

  information;

         WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

  Federal Rule of Civil Procedure 26(c):

         THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

  1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

         any document, information or material that constitutes or includes, in whole or in part,

         confidential or proprietary information or trade secrets of the Party or a Third Party to whom

         the Party reasonably believes it owes an obligation of confidentiality with respect to such

         document, information or material (“Protected Material”). Protected Material shall be

         designated by the Party producing it by affixing a legend or stamp on such document,

         information or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”


                                                   1
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 2 of 13 PageID #: 347



        shall be placed clearly on each page of the Protected Material (except deposition and hearing

        transcripts) for which such protection is sought. For deposition and hearing transcripts, the

        word “CONFIDENTIAL” shall be placed on the cover page of the transcript (if not

        already present on the cover page of the transcript when received from the court reporter)

        by each attorney receiving a copy of the transcript after that attorney receives

        notice of the designation of some or all of that transcript as “CONFIDENTIAL.”

  2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

        Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

        shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

        ONLY” under this Order, unless and until such document is redesignated to have a different

        classification under this Order.

  3.    With respect to documents, information or material designated “CONFIDENTIAL,

        “RESTRICTED          -    ATTORNEYS’          EYES       ONLY,”       or     “RESTRICTED

        CONFIDENTIAL,1 subject to the provisions herein and unless otherwise stated, this

        Order governs, without limitation: (a) all documents, electronically stored information,

        and/or things as defined by the Federal Rules of Civil Procedure; (b) all pretrial, hearing or

        deposition testimony, or documents marked as exhibits or for identification in depositions

        and hearings; (c) pretrial pleadings, exhibits to pleadings and other court filings; (d)

        affidavits; and (e) stipulations. All copies, reproductions, extracts, digests and complete

        or partial summaries prepared from any DESIGNATED MATERIALS shall also be

        considered DESIGNATED MATERIAL and treated as such under this Order.



        1
            The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
  to the class of materials designated as “CONFIDENTIAL” or “RESTRICTED - ATTORNEYS’
  EYES ONLY,” both individually and collectively.


                                                  2
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 3 of 13 PageID #: 348



  4.   A designation of Protected Material (i.e., “CONFIDENTIAL” or “RESTRICTED -

       ATTORNEYS’ EYES ONLY”) may be made at any time. Inadvertent or unintentional

       production of documents, information or material that has not been designated as

       DESIGNATED MATERIAL shall not be deemed a waiver in whole or in part of a claim

       for confidential treatment. Any party that inadvertently or unintentionally produces

       Protected Material without designating it as DESIGNATED MATERIAL may request

       destruction of that Protected Material by notifying the recipient(s), as soon as reasonably

       possible after the producing Party becomes aware of the inadvertent or unintentional

       disclosure, and providing replacement Protected Material that is properly designated. The

       recipient(s) shall then destroy all copies of the inadvertently or unintentionally produced

       Protected Materials and any documents, information or material derived from or based

       thereon.

  5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating party,

       upon order of the Court, or as set forth in paragraph 12 herein:

       (a)    outside counsel of record in this Action for the Parties;

       (b)    employees of such counsel assigned to and reasonably necessary to assist such
              counsel in the litigation of this Action;

       (c)    in-house counsel for the Parties who either have responsibility for making decisions
              dealing directly with the litigation of this Action, or who are assisting outside
              counsel in the litigation of this Action;

       (d)    up to and including three (3) designated representatives of each of the Parties to
              the extent reasonably necessary for the litigation of this Action, except that either
              party may in good faith request the other party’s consent to designate one
              or more additional representatives, the other party shall not unreasonably
              withhold such consent, and the requesting party may seek leave of Court to
              designate such additional representative(s) if the requesting party believes the
              other party has unreasonably withheld such consent;



                                                3
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 4 of 13 PageID #: 349




       (e)    outside consultants or experts retained for the purpose of this litigation, provided
              that: before access is given, the consultant or expert has completed the
              Undertaking attached as Exhibit A hereto and the same is served upon the
              producing Party with a current curriculum vitae of the consultant or expert at least
              ten (10) days before access to the Protected Material is to be given to that
              consultant or Undertaking to object to and notify the receiving Party in writing
              that it objects to disclosure of Protected Material to the consultant or expert. The
              Parties agree to promptly confer and use good faith to resolve any such objection.
              If the Parties are unable to resolve any objection, the objecting Party may file a
              motion with the Court within fifteen (15) days of the notice, or within such other
              time as the Parties may agree, seeking a protective order with respect to the
              proposed disclosure. The objecting Party shall have the burden of proving the need
              for a protective order. No disclosure shall occur until all such objections are
              resolved by agreement or Court order;

       (f)    independent litigation support services, including persons working for or as
              court reporters, graphics or design services, jury or trial consulting services, and
              photocopy, document imaging, and database services retained by counsel and
              reasonably necessary to assist counsel with the litigation of this Action; and

       (g)    the Court and its personnel.

  6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information or material contains confidential

       or proprietary information or trade secrets of the Party or a Third Party to whom the Party

       reasonably believes it owes an obligation of confidentiality with respect to such documents,

       information or material.

  7.   Documents, information or material produced pursuant to any discovery request in this

       Action, including but not limited to Protected Material designated as DESIGNATED

       MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

       be used for any other purpose. Any person or entity who obtains access to DESIGNATED

       MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

       duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

       portion thereof except as may be reasonably necessary in the litigation of this Action. Any



                                                4
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 5 of 13 PageID #: 350



        such copies, duplicates, extracts, summaries or descriptions shall be classified

        DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

  8.    To the extent a producing Party believes that certain Protected Material qualifying to be

        designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

        limitation, the producing Party may designate such Protected Material “RESTRICTED --

        ATTORNEYS’ EYES ONLY.”

  9.    For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY,

        access to, and disclosure of, such Protected Material shall be limited to individuals listed

        in paragraphs 5(a-c) and (e-g).

  10.   Any attorney representing a Party, whether in-house or outside counsel, who is

        provided the other Party’s Protected Material that is designated RESTRICTED –

        ATTORNEYS’ EYES ONLY, and any person associated with a Party who is provided

        the other Party’s Protected Material that is designated RESTRICTED -- ATTORNEYS’

        EYES ONLY, or such person who obtains, receives, has access to, or otherwise learns, in

        whole or in part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order

        shall not prepare, prosecute, supervise, or assist in the preparation or prosecution of any

        patent application pertaining to the field of fluids containing terpene or turpentine liquids

        in downhole operations including fracturing operations, stimulation of fractured wells,

        enhanced oil and gas recovery operations, and flowback applications on behalf of

        Plaintiff or its acquirer, successor, predecessor, or other affiliate during the pendency of this

        Action and for one year after its conclusion, including any appeals. To ensure compliance

        with the purpose of this provision, each Party shall create an “Ethical Wall” between

        those persons with access to HIGHLY SENSITIVE MATERIAL and any individuals




                                                   5
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 6 of 13 PageID #: 351



        who, on behalf of the Party or its acquirer, successor, predecessor, or other affiliate,

        prepare, prosecute, supervise or assist in the preparation or prosecution of any patent

        application pertaining to the field of invention of the patents-in-suit.

  11.   Any attorney representing a Party, whether in-house or outside counsel, and any person

        associated with a Party and permitted to receive the other Party’s Protected Material that is

        designated R E S T R I C T E D - - A T T O R N E Y S ’ E Y E S O N L Y , who obtains,

        receives, has access to, or otherwise learns, in whole or in part, the other Party’s

        HIGHLY SENSITIVE MATERIAL under this Order shall not participate, advise in, or

        review the amendment or drafting of any claims done in conjunction with any

        reexamination, inter partes review, post-grant review, or other proceeding before the

        USPTO of the patents-in-suit.

  12.   Nothing in this Order shall require production of documents, information or other

        material that a Party contends is protected from disclosure by the attorney-client privilege,

        the work product doctrine, or other privilege, doctrine, or immunity. If documents,

        information or other material subject to a claim of attorney-client privilege, work product

        doctrine, or other privilege, doctrine, or immunity is inadvertently or unintentionally

        produced, such production shall in no way prejudice or otherwise constitute a waiver of,

        or estoppel as to, any such privilege, doctrine, or immunity. Any Party that inadvertently

        or unintentionally produces documents, information or other material it reasonably believes

        are protected under the attorney-client privilege, work product doctrine, or other privilege,

        doctrine, or immunity may obtain the return of such documents, information or other

        material by promptly notifying the recipient(s) and providing a privilege log for the

        inadvertently or unintentionally produced documents, information or other material. The




                                                   6
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 7 of 13 PageID #: 352



        recipient(s) shall gather and return all copies of such documents, information or other

        material to the producing Party, except for any pages containing privileged or otherwise

        protected markings by the recipient(s), which pages shall instead be destroyed and

        certified as such to the producing Party.

  13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person

        authorized to have access thereto to any person who is not authorized for such access

        under this Order. The Parties are hereby ORDERED to safeguard all such documents,

        information and material to protect against disclosure to any unauthorized persons or

        entities.

  14.   Nothing contained herein shall be construed to prejudice any Party’s right to use

        any DESIGNATED MATERIAL in taking testimony at any deposition or hearing

        provided that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i)

        eligible to have access to the DESIGNATED MATERIAL by virtue of his or her

        employment with the designating party, (ii) identified in the DESIGNATED MATERIAL

        as an author, addressee, or copy recipient of such information, (iii) although not identified

        as an author, addressee, or copy recipient of such DESIGNATED MATERIAL, has, in

        the ordinary course of business, seen such DESIGNATED MATERIAL, (iv) a current or

        former officer, director or employee of the producing Party or a current or former officer,

        director or employee of a company affiliated with the producing Party; (v) counsel for a

        Party, including outside counsel and in-house counsel (subject to paragraph 9 of this

        Order); (vi) an independent contractor, consultant, and/or expert retained for the purpose

        of this litigation; (vii) court reporters and videographers; (viii) the Court; or (ix) other

        persons entitled hereunder to access to DESIGNATED MATERIAL. DESIGNATED




                                                  7
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 8 of 13 PageID #: 353



        MATERIAL shall not be disclosed to any other persons unless prior authorization is

        obtained from counsel representing the producing Party or from the Court.

  15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of

        a deposition or hearing transcript, designate the deposition or hearing transcript or any

        portion thereof as “CONFIDENTIAL” or “RESTRICTED - ATTORNEY’ EYES

        ONLY” pursuant to this Order. Access to the deposition or hearing transcript so

        designated shall be limited in accordance with the terms of this Order. Until expiration

        of the 30-day period, the entire deposition or hearing transcript shall be treated as

        confidential.

  16.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal

        and shall remain under seal until further order of the Court. The filing party shall be

        responsible for informing the Clerk of the Court that the filing should be sealed and for

        placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

        above the caption and conspicuously on each page of the filing. Exhibits to a filing shall

        conform to the labeling requirements set forth in this Order. If a pretrial pleading filed

        with the Court, or an exhibit thereto, discloses or relies on confidential documents,

        information or material, such confidential portions shall be redacted to the extent

        necessary and the pleading or exhibit filed publicly with the Court.

  17.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

        prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at

        the trial of this Action, or from using any information contained in DESIGNATED

        MATERIAL at the trial of this Action, subject to any pretrial order issued by this Court.

  18.   A Party may request in writing to the other Party that the designation given to any




                                                 8
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 9 of 13 PageID #: 354



        DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

        not agree to redesignation within ten (10) days of receipt of the written request, the

        requesting Party may apply to the Court for relief. Upon any such application to the

        Court, the burden shall be on the designating Party to show why its classification is

        proper. Such application shall be treated procedurally as a motion to compel pursuant to

        Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to

        sanctions. In making such application, the requirements of the Federal Rules of Civil

        Procedure and the Local Rules of the Court shall be met.             Pending the Court’s

        determination of the application, the designation of the designating Party shall be

        maintained.

  19.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed

        in accordance with the terms of this Order shall be advised by counsel of the terms of

        this Order, shall be informed that he or she is subject to the terms and conditions of this

        Order, and shall sign an acknowledgment that he or she has received a copy of, has read,

        and has agreed to be bound by this Order. A copy of the acknowledgment form is

        attached as Appendix A.

  20.   To the extent that any discovery is taken of persons who are not Parties to this Action

        (“Third Parties”) and in the event that such Third Parties contended the discovery sought

        involves trade secrets, confidential business information, or other proprietary

        information, then such Third Parties may agree to be bound by this Order.

  21.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

        designate as “CONFIDENTIAL” or “RESTRICTED -- ATTORNEYS’ EYES ONLY”

        any documents, information or other material, in whole or in part, produced or given by




                                                 9
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 10 of 13 PageID #: 355



        such Third Parties. The Third Parties shall have ten (10) days after production of such

        documents, information or other materials to make such a designation. Until that time

        period lapses or until such a designation has been made, whichever occurs sooner, all

        documents, information or other material so produced or given shall be treated as

        “CONFIDENTIAL” in accordance with this Order.

  22.   Within thirty (30) days of final termination of this Action, including any appeals,

        all DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

        summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

        incorporated into any privileged memoranda of the Parties and materials which have been

        admitted into evidence in this Action), shall at the producing Party’s election either be

        returned to the producing Party or be destroyed. The receiving Party shall verify the

        return or destruction by affidavit furnished to the producing Party, upon the producing

        Party’s request.

  23.   The failure to designate documents, information or material in accordance with this

        Order and the failure to object to a designation at a given time shall not preclude the

        filing of a motion at a later date seeking to impose such designation or challenging the

        propriety thereof.    The entry of this Order and/or the production of documents,

        information and material hereunder shall in no way constitute a waiver of any objection

        to the furnishing thereof, all such objections being hereby preserved.

  24.   Any Party knowing or believing that any other party is in violation of or intends to

        violate this Order and has raised the question of violation or potential violation with the

        opposing party and has been unable to resolve the matter by agreement may move the

        Court for such relief as may be appropriate in the circumstances. Pending disposition of




                                                10
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 11 of 13 PageID #: 356



        the motion by the Court, the Party alleged to be in violation of or intending to violate this

        Order shall discontinue the performance of and/or shall not undertake the further

        performance of any action alleged to constitute a violation of this Order.

  25.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed

        a publication of the documents, information and material (or the contents thereof)

        produced so as to void or make voidable whatever claim the Parties may have as to the

        proprietary and confidential nature of the documents, information or other material or its
  .
        contents.

  26.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

        any kind on the rights of each of the Parties to assert any applicable discovery or trial

        privilege.

  27.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

        this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

        entities if reasonably necessary to prepare and present this Action and (b) to apply for

        additional protection of DESIGNATED MATERIAL.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 6th day of November, 2019.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 11
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 12 of 13 PageID #: 357



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION
  GREEN SOURCE HOLDINGS, LLC,                    §
                                                 §
               Plaintiff,                        §
                                                 §        Case No. 2:19-cv-00268-JRG-RSP
        v.                                       §
                                                 §
  HALLIBURTON COMPANY AND                        §
  HALLIBURTON ENERGY                             §
  SERVICES, INC.,                                §
                                                 §
               Defendants.                       §

                                APPENDIX A
             UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                            PROTECTIVE ORDER
        I, ___________________________________________, declare that:

  1.    My address is _________________________________________________________.

        My current employer is _________________________________________________.

        My current occupation is ________________________________________________.

  2.    I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions of the Protective Order.

  3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

        will not disclose to anyone not qualified under the Protective Order, and will use only for

        purposes of this action any information designated as “CONFIDENTIAL,”

        “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

        SOURCE CODE” that is disclosed to me.

  4.    Promptly upon termination of these actions, I will return all documents and things

        designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”

        or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,
Case 2:19-cv-00268-JRG-RSP Document 21 Filed 11/06/19 Page 13 of 13 PageID #: 358



        and all documents and things that I have prepared relating thereto, to the outside counsel

        for the party by whom I am employed.

  5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

        Protective Order in this action.

        I declare under penalty of perjury that the foregoing is true and correct.



  Signature ________________________________________

  Date ____________________________________________
